         Case 7:20-cv-00433 Document 22 Filed on 04/19/21 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                             §
                      Plaintiff,                          §
                                                          §
    v.                                                    §            CASE NO.: 7:20-CV-433
                                                          §
    3.070 ACRES OF LAND, MORE OR LESS,                    §
    SITUATE IN STARR COUNTY, STATE                        §
    OF TEXAS; AND LUIS ERNESTO                            §
    GONZALEZ AND SONIA GONZALEZ,                          §
    ET AL,                                                §
                      Defendants.                         §


                   PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES


          NOW COMES, United States of America, by and through Jennifer B. Lowery, Acting

United States Attorney, and hereby certifies that the following persons or entities have a financial

interest in the outcome of this litigation:

          1. Plaintiff, United States of America
          2. Defendant, Luis Ernesto Gonzalez, Rio Grande City, TX 78582
          3. Defendant, Sonia Gonzalez, Rio Grande City, TX 78582
          4. Defendant, John D. Lund, c/o Jay J. Bartlett, Smolker, Bartlett, Schlosser, Loeb &
             Hinds, PA, Tampa, FL 33602

          5. Defendant, Lund Bailey, c/o Jay J. Bartlett, Smolker, Bartlett, Schlosser, Loeb &
             Hinds, PA, Tampa, FL 33602

          6. Defendant, Dina M. Lund Castaneda, c/o Jay J. Bartlett, Smolker, Bartlett, Schlosser,
             Loeb & Hinds, PA, Tampa, FL 33602

          7. Defendant, Tandy Z. Lund Hinrichs, c/o Jay J. Bartlett, Smolker, Bartlett, Schlosser,
             Loeb & Hinds, PA, Tampa, FL 33602

          8. Defendant, Nora Lund Gomez, La Porte, TX 775711

1
 Nora Lund Gomez has disclaimed any financial interest in this case; however, she is still pending dismissal. See
Notice of Disclaimer (Dkt. No. 5).

                                                         1
      Case 7:20-cv-00433 Document 22 Filed on 04/19/21 in TXSD Page 2 of 2




       9. Defendant, The Known/Unknown Heirs of Rosa Lund Harris, deceased
       10. Defendant, Starr County Tax Assessor-Collector, Rio Grande City, TX 78582


                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas

                                              By:    s/ Megan Eyes________________
                                                     MEGAN EYES
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3135118
                                                     Florida Bar No. 0105888
                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Megan.Eyes@usdoj.gov
                                                     Attorney in Charge for Plaintiff


                                CERTIFICATE OF SERVICE

       I, Megan Eyes, Assistant United States Attorney for the Southern District of Texas, hereby

certify that on April 19, 2021, a copy of the foregoing was served on all parties in accordance with

the Federal Rules of Civil Procedure.



                                                     s/ Megan Eyes
                                                     MEGAN EYES
                                                     Assistant United States Attorney




                                                 2
